IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2613 Disciplinary Docket No. 3
                                :
                 Petitioner     :           No. 224 DB 2018
                                :
           v.                   :           Attorney Registration No. 38843
                                :
MARK CURTIS HANAMIRIAN,         :           (Philadelphia)
                                :
                Respondent      :


                                        ORDER

PER CURIAM
      AND NOW, this 13th day of June, 2019, upon consideration of the Verified

Statement of Resignation, Mark Curtis Hanamirian is disbarred on consent from the Bar

of this Commonwealth, see Pa.R.D.E. 215, and he shall comply with the provisions of

Pa.R.D.E. 217.      Respondent shall pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).